Exhibit 10.2

 

[g191113lgi001.jpg]

 

 

September 24, 2016

 

STRICTLY CONFIDENTIAL

 

Anja Krammer

President

BioPharmX, Inc.

1098 Hamilton Court

Menlo Park, CA  94025

 

Dear Ms. Karmmer:

 

This letter agreement (this “Agreement”) constitutes the agreement between
BioPharmX Corporation the “Company”) and Rodman & Renshaw, a unit of H.C.
Wainwright & Co., LLC (“Rodman”), that Rodman shall serve as the exclusive
agent, advisor or underwriter in any offering (each, an “Offering”) of
securities of the Company (“Securities”) during the Term (as defined below) of
this Agreement.  The terms of each Offering and the Securities issued in
connection therewith shall be mutually agreed upon by the Company and Rodman and
nothing herein implies that Rodman would have the power or authority to bind the
Company and nothing herein implies that the Company shall have an obligation to
issue any Securities.  It is understood that Rodman’s assistance in an Offering
will be subject to the satisfactory completion of such investigation and inquiry
into the affairs of the Company as Rodman deems appropriate under the
circumstances and to the receipt of all internal approvals of Rodman in
connection with the transaction.  The Company expressly acknowledges and agrees
that Rodman’s involvement in an Offering is on a reasonable best efforts basis.
The execution of this Agreement does not constitute a commitment by Rodman to
purchase the Securities and does not ensure a successful Offering of the
Securities or the success of Rodman with respect to securing any other financing
on behalf of the Company.  Rodman may retain other brokers, dealers, agents or
underwriters on its behalf in connection with an Offering.

 

A.                                    Compensation; Reimbursement.  At the
closing of each Offering (each, a “Closing”), the Company shall compensate
Rodman as follows:

 

1.                                      Cash Fee.  The Company shall pay to
Rodman a cash fee, or as to an underwritten Offering an underwriter discount,
equal to 6 % of the aggregate gross proceeds raised in each Offering. 
Additionally, Rodman shall receive a cash fee payable within 48 hours of (but
only in the event of) the receipt by the Company of any proceeds from the
exercise of any warrants or options sold in each Offering.

 

2.                                      Warrant Coverage.  The Company shall
issue to Rodman or its designees at each Closing, warrants (the “Rodman
Warrants”) to purchase that number of shares of common stock of the Company
equal to 3 % of the aggregate number of shares of Common Stock placed in each
Offering (if the Securities are convertible or include a “greenshoe” or
“additional investment” option component, such shares of Common Stock underlying
such Securities or options).  If the Securities included in an Offering are
non-convertible, the Rodman Warrants shall be determined by dividing the gross
proceeds raised in such Offering divided by the then market price of the Common
Stock.  The Rodman Warrants

 

430 Park Avenue | New York, New York 10022 | 212.356.0500

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC

 

--------------------------------------------------------------------------------


 

shall have the same terms as the warrants issued to investors in the applicable
Offering.  If no warrants are issued to investors in an Offering, the Rodman
Warrants shall be in a customary form reasonably acceptable to Rodman, have a
term of 5 years and an exercise price equal to 110% of the then market price of
the Common Stock.

 

3.                                      Expense Allowance.  Out of the proceeds
of each Closing, the Company also agrees to pay Rodman  for its reasonable
out-of-pocket expenses and legal fees(provided, however, that such reimbursement
amount in no way limits or impairs the indemnification and contribution
provisions of this Agreement).

 

4.                                      Tail Fee.  Rodman shall be entitled to
compensation under clauses (1) and (2) hereunder, calculated in the manner set
forth therein, with respect to any public or private offering or other financing
or capital-raising transaction of any kind (“Tail Financing”) to the extent that
such financing or capital is provided to the Company by investors whom Rodman
had contacted during the Term, or introduced, directly or indirectly, to the
Company during the Term (“Tail Investor”), if such Tail Financing is consummated
at any time within the 6-month period following the expiration or termination of
this Agreement. However, the Tail Fee will not apply to Investors listed on
Schedule I. Additionally, Rodman’s list of Tail Investors list will be limited
to 20 investors.  Further, Rodman’s Tail Fee for LH Financial shall be 2% cash. 
Notwithstanding anything herein to the contrary, in the event that Rodman is
paid a fee on a Tail Financing hereunder (“Tail Fee”) and Rodman is also a
participating broker in the Tail Financing, Rodman shall not be paid an
additional placement agent or underwriter fee on any Tail Investors in addition
to the Tail Fee.

 

B.                                    Term and Termination of Engagement;
Exclusivity.  The term of Rodman’s exclusive engagement for this S-3 shelf
takedown will begin on the date hereof and end at the earlier of (a) 7 days
after the date hereof or (b) at the consummation of an Offering (the “Term”). 
Notwithstanding anything to the contrary contained herein, the Company agrees
that the provisions relating to the payment of fees, reimbursement of expenses,
indemnification and contribution, confidentiality, conflicts, independent
contractor and waiver of the right to trial by jury will survive any termination
of this Agreement.  During Rodman’s engagement hereunder: (i) the Company will
not, and will not permit its representatives to, other than in coordination with
Rodman, contact or solicit institutions, corporations or other entities or
individuals as potential purchasers of the Securities and (ii) the Company will
not pursue any financing transaction which would be in lieu of a Offering.
Furthermore, the Company agrees that during Rodman’s engagement hereunder, all
inquiries, whether direct or indirect, from prospective investors will be
referred to Rodman and will be deemed to have been contacted by Rodman in
connection with an Offering.  Additionally, except as set forth hereunder, the
Company represents, warrants and covenants that no brokerage or finder’s fees or
commissions are or will be payable by the Company or any subsidiary of the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other third-party with respect to any Offering.

 

C.                                    Information; Reliance.  The Company shall
furnish, or cause to be furnished, to Rodman all information requested by Rodman
for the purpose of rendering services hereunder (all such information being the
“Information”).  In addition, the Company agrees to make available to Rodman
upon request from time to time the officers, directors, accountants, counsel and
other advisors of the Company. The Company recognizes and confirms that Rodman
(a) will use and rely on the Information, including any documents provided to
investors in each Offering (the “Offering Documents” which shall include any
Purchase Agreements (as defined below)), and on information available from
generally recognized public sources in performing the services contemplated by
this Agreement without having independently verified the same; (b) does not
assume responsibility for the accuracy or completeness of the Offering Documents
or the Information and such other information; and (c) will not make an
appraisal of any of the assets or liabilities of the Company.  Upon reasonable
request, the Company will meet with Rodman or its representatives to discuss all
information relevant for disclosure in the Offering Documents and will cooperate
in any investigation undertaken by

 

2

--------------------------------------------------------------------------------


 

Rodman thereof, including any document included or incorporated by reference
therein.  At each Offering, at the request of Rodman, the Company shall deliver
such legal letters, comfort letters and officer’s certificates, all in form and
substance satisfactory to Rodman and its counsel as is customary for such
Offering.  Rodman shall be a third party beneficiary of any representations,
warranties, covenants and closing conditions made by the Company in any Offering
Documents, including representations, warranties, covenants and closing
conditions made to any investor in an Offering.

 

D.                                    Related Agreements.  At each Offering, the
Company shall enter into the following additional agreements:

 

1.                                      Underwritten Offering.  If an Offering
is an underwritten Offering, the Company and Rodman shall enter into a customary
underwriting agreement in form and substance satisfactory to Rodman and its
counsel.

 

2.                                      Best Efforts Offering.  If an Offering
is on a best efforts basis, the sale of Securities to the investors in the
Offering will be evidenced by a purchase agreement (“Purchase Agreement”)
between the Company and such investors in a form reasonably satisfactory to the
Company and Rodman.  Prior to the signing of any Purchase Agreement, officers of
the Company with responsibility for financial affairs will be available to
answer inquiries from prospective investors.

 

3.                                      Escrow and Settlement.  In respect of
each Offering, the Company and Rodman shall enter into an escrow agreement with
a third party escrow agent, which may also be Rodman’s clearing agent, pursuant
to which Rodman’s compensation and expenses shall be paid from the gross
proceeds of the Securities sold.  If the Offering is settled in whole or in part
via delivery versus payment (“DVP”), Rodman shall arrange for its clearing agent
to provide the funds to facilitate such settlement. The Company shall bear the
cost of the escrow agent and shall reimburse Rodman for the actual out of pocket
cost of such clearing agent settlement and financing, if any.

 

4.                                      FINRA Amendments.  Notwithstanding
anything herein to the contrary, in the event that Rodman determines that any of
the terms provided for hereunder shall not comply with a FINRA rule, including
but not limited to FINRA Rule 5110, then the Company shall agree to amend this
Agreement (or include such revisions in the final underwriting) in writing upon
the request of Rodman to comply with any such rules; provided that any such
amendments shall not provide for terms that are less favorable to the Company.

 

E.                                     Confidentiality.  In the event of the
consummation or public announcement of any Offering, Rodman shall have the right
to disclose its participation in such Offering, including, without limitation,
the Offering at its cost of “tombstone” advertisements in financial and other
newspapers and journals.

 

F.                                      Indemnity.

 

1.                                      In connection with the Company’s
engagement of Rodman as Offering agent, the Company hereby agrees to indemnify
and hold harmless Rodman and its affiliates, and the respective controlling
persons, directors, officers, members, shareholders, agents and employees of any
of the foregoing (collectively the “Indemnified Persons”), from and against any
and all claims, actions, suits, proceedings (including those of shareholders),
damages, liabilities and expenses incurred by any of them (including the
reasonable fees and expenses of counsel), as incurred, (collectively a “Claim”),
that are (A) related to or arise out of (i) any actions taken or omitted to be
taken (including any untrue statements made or any statements omitted to be
made) by the Company, or (ii) any actions taken or omitted to be taken by any
Indemnified Person in connection with the Company’s engagement of Rodman, or
(B) otherwise relate to or arise out of Rodman’s activities on the Company’s
behalf under

 

3

--------------------------------------------------------------------------------


 

Rodman’s engagement, and the Company shall reimburse any Indemnified Person for
all expenses (including the reasonable fees and expenses of counsel) as incurred
by such Indemnified Person in connection with investigating, preparing or
defending any such claim, action, suit or proceeding, whether or not in
connection with pending or threatened litigation in which any Indemnified Person
is a party.  The Company will not, however, be responsible for any Claim that is
finally judicially determined to have resulted from the gross negligence or
willful misconduct of any person seeking indemnification for such Claim.  The
Company further agrees that no Indemnified Person shall have any liability to
the Company for or in connection with the Company’s engagement of Rodman except
for any Claim incurred by the Company as a result of such Indemnified Person’s
gross negligence or willful misconduct.

 

2.                                      The Company further agrees that it will
not, without the prior written consent of Rodman, settle, compromise or consent
to the entry of any judgment in any pending or threatened Claim in respect of
which indemnification may be sought hereunder (whether or not any Indemnified
Person is an actual or potential party to such Claim), unless such settlement,
compromise or consent includes an unconditional, irrevocable release of each
Indemnified Person from any and all liability arising out of such Claim.

 

3.                                      Promptly upon receipt by an Indemnified
Person of notice of any complaint or the assertion or institution of any Claim
with respect to which indemnification is being sought hereunder, such
Indemnified Person shall notify the Company in writing of such complaint or of
such assertion or institution but failure to so notify the Company shall not
relieve the Company from any obligation it may have hereunder, except and only
to the extent such failure results in the forfeiture by the Company of
substantial rights and defenses.  If the Company so elects or is requested by
such Indemnified Person, the Company will assume the defense of such Claim,
including the employment of counsel reasonably satisfactory to such Indemnified
Person and the payment of the fees and expenses of such counsel. In the event,
however, that legal counsel to such Indemnified Person reasonably determines
that having common counsel would present such counsel with a conflict of
interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel.  Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Party
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof.  In
addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.

 

4.                                      The Company agrees that if any indemnity
sought by an Indemnified Person hereunder is held by a court to be unavailable
for any reason then (whether or not Rodman is the Indemnified Person), the
Company and Rodman shall contribute to the Claim for which such indemnity is
held unavailable in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and Rodman on the other, in connection
with Rodman’s engagement referred to above, subject to the limitation that in no
event shall the amount of Rodman’s contribution to such Claim exceed the amount
of fees actually received by Rodman from the Company pursuant to Rodman’s
engagement.  The Company hereby agrees that the relative benefits to the
Company, on the one hand, and Rodman on the other, with respect to Rodman’s
engagement shall be deemed to be in the same

 

4

--------------------------------------------------------------------------------


 

proportion as (a) the total value paid or proposed to be paid or received by the
Company pursuant to the applicable Offering (whether or not consummated) for
which Rodman is engaged to render services bears to (b) the fee paid or proposed
to be paid to Rodman in connection with such engagement.

 

5.                                      The Company’s indemnity, reimbursement
and contribution obligations under this Agreement (a) shall be in addition to,
and shall in no way limit or otherwise adversely affect any rights that any
Indemnified Party may have at law or at equity and (b) shall be effective
whether or not the Company is at fault in any way.

 

G.                                    Limitation of Engagement to the Company. 
The Company acknowledges that Rodman has been retained only by the Company, that
Rodman is providing services hereunder as an independent contractor (and not in
any fiduciary or agency capacity) and that the Company’s engagement of Rodman is
not deemed to be on behalf of, and is not intended to confer rights upon, any
shareholder, owner or partner of the Company or any other person not a party
hereto as against Rodman or any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), employees or agents.  Unless otherwise
expressly agreed in writing by Rodman, no one other than the Company is
authorized to rely upon this Agreement or any other statements or conduct of
Rodman, and no one other than the Company is intended to be a beneficiary of
this Agreement.  The Company acknowledges that any recommendation or advice,
written or oral, given by Rodman to the Company in connection with Rodman’s
engagement is intended solely for the benefit and use of the Company’s
management and directors in considering a possible Offering, and any such
recommendation or advice is not on behalf of, and shall not confer any rights or
remedies upon, any other person or be used or relied upon for any other
purpose.  Rodman shall not have the authority to make any commitment binding on
the Company.  The Company, in its sole discretion, shall have the right to
reject any investor introduced to it by Rodman.

 

H.                                   Limitation of Rodman’s Liability to the
Company.  Rodman and the Company further agree that neither Rodman nor any of
its affiliates or any of its their respective officers, directors, controlling
persons (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act), employees or agents shall have any liability to the Company,
its security holders or creditors, or any person asserting claims on behalf of
or in the right of the Company (whether direct or indirect, in contract, tort,
for an act of negligence or otherwise) for any losses, fees, damages,
liabilities, costs, expenses or equitable relief arising out of or relating to
this Agreement or the services rendered hereunder, except for losses, fees,
damages, liabilities, costs or expenses that arise out of or are based on any
action of or failure to act by Rodman and that are finally judicially determined
to have resulted solely from the gross negligence or willful misconduct of
Rodman.

 

I.                                        Governing Law.  This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York applicable to agreements made and to be fully performed therein.  Any
disputes that arise under this Agreement, even after the termination of this
Agreement, will be heard only in the state or federal courts located in the City
of New York, State of New York.  The parties hereto expressly agree to submit
themselves to the jurisdiction of the foregoing courts in the City of New York,
State of New York. The parties hereto expressly waive any rights they may have
to contest the jurisdiction, venue or authority of any court sitting in the City
and State of New York.  In the event Rodman or any Indemnified Person is
successful in  any action, or suit against the Company, arising out of or
relating to this Agreement,  the final judgment or award  entered shall be
entitled to have and recover from the Company the costs and expenses incurred in
connection therewith, including its reasonable attorneys’ fees.  Any rights to
trial by jury with respect to any such action, proceeding or suit are hereby
waived by Rodman and the Company.

 

J.                                        Notices.  All notices hereunder will
be in writing and sent by certified mail, hand delivery, overnight delivery or
fax, if sent to Rodman, at the address set forth on the first page hereof,
e-mail: notices@rodm.com, Attention: Head of Investment Banking, and if sent to
the Company, to the address set forth

 

5

--------------------------------------------------------------------------------


 

on the first page hereof, fax number                            Attention: Chief
Executive Officer.  Notices sent by certified mail shall be deemed received five
days thereafter, notices sent by hand delivery or overnight delivery shall be
deemed received on the date of the relevant written record of receipt, and
notices delivered by fax shall be deemed received as of the date and time
printed thereon by the fax machine.

 

K.                                    Conflicts.  The Company acknowledges that
Rodman and its affiliates may have and may continue to have investment banking
and other relationships with parties other than the Company pursuant to which
Rodman may acquire information of interest to the Company. Rodman shall have no
obligation to disclose such information to the Company or to use such
information in connection with any contemplated transaction.

 

L.                                     Anti-Money Laundering.  To help the
United States government fight the funding of terrorism and money laundering,
the federal laws of the United States requires all financial institutions to
obtain, verify and record information that identifies each person with whom they
do business. This means we must ask you for certain identifying information,
including a government-issued identification number (e.g., a U.S. taxpayer
identification number) and such other information or documents that we consider
appropriate to verify your identity, such as certified articles of
incorporation, a government-issued business license, a partnership agreement or
a trust instrument.

 

M.                                 Miscellaneous.  The Company represents and
warrants that it has all requisite power and authority to enter into and carry
out the terms and provisions of this Agreement and the execution, delivery and
performance of this Agreement does not breach or conflict with any agreement,
document or instrument to which it is a party or bound.   This Agreement shall
not be modified or amended except in writing signed by Rodman and the Company. 
This Agreement shall be binding upon and inure to the benefit of both Rodman and
the Company and their respective assigns, successors, and legal
representatives.  This Agreement constitutes the entire agreement of Rodman and
the Company with respect to this Offering and supersedes any prior agreements
with respect to the subject matter hereof.  If any provision of this Agreement
is determined to be invalid or unenforceable in any respect, such determination
will not affect such provision in any other respect, and the remainder of the
Agreement shall remain in full force and effect.  This Agreement may be executed
in counterparts (including facsimile counterparts), each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

 

*********************

 

6

--------------------------------------------------------------------------------


 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Rodman and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

 

Very truly yours,

 

 

 

RODMAN & RENSHAW, A UNIT OF H.C. WAINWRIGHT & CO., LLC

 

 

 

 

 

By

/s/ Edward D. Silvera

 

 

Name: Edward D. Silvera

 

 

Title: COO

 

 

 

 

Accepted and Agreed:

 

 

 

BIOPHARMX CORPORATION

 

 

 

 

 

By

/s/ Anja Krammer

 

 

 

Name: Anja Krammer

 

 

Title: President

 

 

7

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Great Point Partners

Gruber

Essex

Franklin

RTW

Still Lake Value Partners / Still Lake Partners

Wellington Shields

 

8

--------------------------------------------------------------------------------